Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormF-3 of our report dated November 9, 2010 relating to the financial statements, which appear in Prana Biotechnology Limited's Annual Report on Form 20-F for the year ended June 30, 2010.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/PricewaterhouseCoopers PricewaterhouseCoopers Melbourne, Victoria, Australia April 8,2011
